Title: To George Washington from Thomas Jefferson, 9 September 1793
From: Jefferson, Thomas
To: Washington, George


          
            Sep. 9. 1793.
          
          Th: Jefferson with his respects to the President has the honor to inclose him draughts
            of letters to mister Genet & mister Hammond, as agreed on Saturday. if Genl Knox
            & the Attorney Genl should wait on the President to-day, it would be well they
            should see them. Th: J. will have that honour before he
            leaves town.
        